—Appeal from order, Supreme Court, New York County (Leland DeGrasse, J.), entered November 21, 1994, which denied defendant’s motion to renew its summary judgment motion, unanimously dismissed, without costs.
*263Since defendant’s "renewal” motion was, in essence, a motion for "reargument”, the order denying the motion is not appealable (Oppenheimer & Co. v Oppenheim, Appel, Dixon & Co., 173 AD2d 203, 204). Defendant’s "renewal” motion was based on citation of recent cases that merely reaffirmed existing law and thus, did not constitute new "law not previously considered” by the IAS Court (Johnston v National R. R. Passenger Corp., 161 AD2d 288, 289). Were we not dismissing this appeal, we would find it to be without merit. Concur — Murphy, P. J., Sullivan, Rubin, Ross and Tom, JJ.